Locher, J.,
dissenting. Because today’s decision is detrimental to both labor and management interests, and contravenes the plain meaning of R.C. Chapter 4115, I feel compelled to dissent.
R.C. Chapter 4115 provides the framework for resolution of wage law violations. R.C. 4101.09 specifically provides that enforcement responsibility is first placed in the control of the Director of Industrial Relations who thereafter has the option of bringing in a prosecutor.
R.C. 4101.09 is specific and unambiguous: “Upon request of the director, the attorney general or the prosecuting attorney of the county in which any investigation, hearing, or trial * * * is pending, shall aid therein and pros*257ecute, under the supervision of the department, all necessary actions or proceedings for the enforcement of-such sections * * (Emphasis added.)
Concurrent jurisdiction is not bestowed on prosecutors to independently initiate R.C. Chapter 4115 actions or proceedings. As a consequence I am left with the statutory mandate in following the plain meaning of the statute. See R.C. 1.42.
If R.C. 4101.09 were, arguendo, insufficiently clear with respect to the case sub judiee, R.C. 4115.03(F) would be dispositive. Under R.C. Chapter 4115 interested parties may challenge prevailing wage law. An “interested party” is defined in R.C. 4115.03(F) as: (1) a person who bids on a public improvement contract, (2) a subcontractor of a bidder, (3) a labor organization representing the employees of a bidder or a subcontractor of a bidder, or (4) any organization with members who are subcontractors or bidders. Complainant herein is not within any of the aforementioned categories, nor is he an “employee” as defined under R.C. 4115.10.
Finally, if, arguendo, R.C. 4101.09 and 4115.03(F) were not dispositive of the issue at bar, R.C. 4115.16 provides the specific mechanism for filing complaints, with respect to R.C. 4115.03 to 4115.16, which compels the director to take action within sixty days or the interested party may then file a civil complaint in the court of common pleas. R.C. 4115.16(B). Once again complainant herein made no attempt to comply with the statute.
The legislature has established a framework to resolve wage law disputes administratively. As a result interested parties under the statute would go to the courts only as a last resort. Thus wage disputes can be handled expeditiously with a minimum of the problems occasioned by the loss of time and monetary resources associated with litigation. Criminal sanctions would only be applied, pursuant to R.C. 4115.99, as a last resort if the wage dispute could not otherwise be resolved, and only at the discretion of the director. To force already overworked prosecutors to take on the further burdens of R.C. Chapter 4115 actions, without the administrative screening envisioned by the statute, dramatically increases extant case load difficulties. Employers are now subject to criminal sanctions without being given the opportunity to correct misunderstandings or bureaucratic mixups informally and at minimal cost. Such additional costs to the employers of this state, including hiring extra attorneys to cope with potential litigation, may be a boon to attorneys but can only cost the citizens of this state more money in lost employers. The employee, however, receives absolutely no benefit by today’s decision since he or she was already provided for under the statute and since administrative action will still be the easiest method for employees and/or interested parties to receive expeditious redress.
Clearly the majority position is detrimental to both labor and management while needlessly increasing the caseloads of public prosecutors (as well as the courts). Moreover, I cannot in good conscience reconcile appellant’s arguments with the plain meaning of the statute. Accordingly, I would affirm the trial court and a unanimous court of appeals by dismissing the complaint herein.